NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE VILLALPANDO-LUNA,                         No.    17-71214

                Petitioner,                     Agency No. A200-246-954

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**


Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Jorge Villalpando-Luna, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance, and we review de novo questions of law. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion in denying Villalpando-Luna’s

request for a continuance for lack of good cause, where his case had been pending

for two years and ten months, he failed to meet the filing deadline set by the IJ and

thus waived his opportunity to apply for additional forms of relief, and he has yet

to present evidence that he has a viable claim for asylum-related relief. See

8 C.F.R. §§ 1003.29 (an IJ “may grant a motion for continuance for good cause

shown”); 1003.31(c) (applications not filed by deadline set by IJ are deemed

waived); Ahmed, 569 F.3d at 1012 (listing factors to consider).

      We reject Villalpando-Luna’s contention that the agency failed to consider

relevant factors in his case or insufficiently explained its decision. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2009) (BIA is only required to “announce its

decision in terms sufficient to enable” review).

      PETITION FOR REVIEW DENIED.




                                          2                                     17-71214